Citation Nr: 1135079	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  03-17 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service from October 1979 to May 1980, and then from November 1990 to May 1991, including service in the Southwest Asia theatre-of-operations in support of Operation Desert Shield/Storm from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD, and declined to reopen a previous and final claim for service connection for a low back condition.

The Veteran failed to report to a Travel Board hearing scheduled for August 2007, without good cause shown.  The RO mailed notice of the hearing to the Veteran's last known address, accordingly, the case has been processed as though she had withdrawn her request for a hearing.  See 38 C.F.R. § 20.704 (2010).

This case was previously before the Board, and in a November 2007 decision, the Board reopened the claim of service connection for a low back condition based on the receipt of new and material evidence and remanded both issues for additional development.  The claim was subsequently returned to the Board for review and, in June 2010, the Board then issued a Decision/Remand.  In that action, the Board denied entitlement to service connection for a lower back disability and then remanded the psychiatric issue to the RO/AMC for the purpose of obtaining additional evidence with respect to the appellant's claim.  The claim has since been returned to the Board for review.  

Upon further review of the information obtained since the Board's Decision/Remand of June 2010, it is the determination of the Board that the appeal must once again regrettably be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The appellant has come before the VA claiming that she now suffers from a psychiatric disorder that she believes was caused by or the result of her military service.  She has asserted that when she was stationed in the Kingdom of Saudi Arabia, she was fearful of missile attacks and enemy fire.  She has said that the experience in the desert along with the moving of wounded and killed-in-action soldiers and Marines has caused her to have nightmares, depression, and anxiety.  Moreover, she has stated that while in Saudi Arabia, she was physically raped by two foreigners who worked on the military compound.  The appellant has averred that she now suffers from a psychiatric disorder, such as PTSD, or some other acquired psychiatric disorder, and asks that benefits be assigned to her.

A review of the appellant's military service records fails to reveal complaints involving a chronic psychiatric disorder.  The military service medical records are negative for any complaints concerning rape or assault.  Moreover, per the claims folder, it is not until after the appellant returned to CONUS and was released from service that she actually began complaining of (and experiencing) symptoms and manifestations possibly produced by a psychiatric disorder.  However, it also appears that that around the same time the appellant began using illegal recreational pharmaceuticals.  It is unclear from the record whether she has used the drugs for purely recreational pleasure or whether they have been used for self-medicating purposes.  

The Board notes that over the years the appellant has sought medical attention and treatment for her various psychiatric symptoms and manifestations.  There is no doubt that she experiences anxiety along with depression.  

In order to obtain a more detailed analysis of the appellant's current mental disorder, the Board, in its Decision/Remand of June 2010, requested that another psychiatric examination of the appellant be performed.  The Board specifically requested that a determination be made as to whether the appellant experienced any type of stressors while in service and if so, were they sufficient to result in the development of any type of acquired psychiatric disorder.  The record shows that the appellant sat for the requested examination in December 2010.  Prior to the exam, the psychologist reviewed the claims folder which included the appellant's massive amount of treatment records, her service medical treatment records, and the statements made by the appellant over the long course of this appeal.  After examining the appellant and receiving detailed answers to the questions provided to the appellant, the examiner gave the following assessment.  The examiner concluded that the appellant did not meet the diagnostic criteria set forth in the DSM IV such that a diagnosis of PTSD could be given.  It was further found that the appellant was suffering from drug abuse along with a depressive disorder not otherwise specified, and an anxiety disorder not otherwise specified.  The medical care provider continued with the following:

Veteran is reporting some symptoms of PTSD.  However, it is not clear if veteran meets full criteria for PTSD as this time due to chronic drug abuse which clouds the diagnostic picture and also creates functional impairment. . . . Symptoms best characterized as an anxiety disorder NOS. . . . Overall she is reporting moderate impairments in functioning which is reflected by GAF score of 55.  [An] [a]nxiety disorder is at least as likely as not caused by or the result of stressor related to veteran's fear of hostile military or terrorist activity.  

In a second written statement by the same examiner approximately six months later, the examiner contradicted her December 2010 opinion.  That is, in an addendum, the examiner opined that the appellant's anxiety disorder was not the result or caused by her military service or any incidents therein.  The examiner also found that the appellant was not suffering from any type of psychiatric disorder that could be etiologically linked with the appellant's military service.  

Upon reviewing the evidence of record, it is the conclusion of the Board that further development is necessary.  In this instance, the Board requested examination report with addendum is inconclusive and contradictory on their face.  In the first opinion, the examiner wrote that the appellant's anxiety disorder was a product of her military service and in the addendum the same examiner found that the condition was not etiologically linked to service.  Moreover, when she made that addendum, she provided no reasoning or rationale as to why she was changing her opinion with respect to the appellant.  

As such, the Board believes that the examination results are inadequate for ratings purposes and if depended upon in a decision, would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned so that another psychiatric examination may be performed and definitive opinion obtained.

The Board would further point out that when the Board remanded the claim, the Board specifically requested that the RO/AMC request from the appropriate VA facility all of the appellant's medical records stemming from 1991 to 1994.  A review of the claims folder indicates that this may not have been accomplished.  That is, a review of the claims folder fails to show that these records were obtained or even whether a determination was made as to their existence.  In other words, it is unclear from the record whether the RO/AMC did complied with the remand instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the documents obtained did not specifically attain the information needed by the Board, the claim must be returned to the RO/AMC for the requested information.

Because the claim is being returned to the RO/AMC, the RO/AMC should also seek to obtain any additional medical records that have been generated by the appellant's local VA Medical Center (VAMC) in conjunction with her psychiatric treatment.  This request is being accomplished in accordance with the United States Court of Appeals for Veterans Claim determination in Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.)  Accordingly, the RO/AMC should request VA medical records pertaining to the appellant that are dated from December 2010 to the present.

Moreover, the Board notes that the record shows that the appellant was awarded disability benefits from the Social Security Administration (SSA).  The Court has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the RO attempted to obtain records from the SSA, however, SSA's response indicated that no information could be located.  It is not clear from the record that it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(e).  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Finally, with respect to the appellant's claim for service connection for PTSD, establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the appellant service, the appellant's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy."  If the evidence establishes that the appellant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, at 396 1996).

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39,843- 39,852 (codified at 38 C.F.R. § 3.304(f)(3).  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because the claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

The case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should attempt to obtain all VA treatment records of the appellant produced between January 1991 and December 1994, and since December 2010 to the present.  If requests for any records are not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159 (2010).

2.  The AMC/RO should also request all documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If the request for records is not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  The RO/AMC should arrange for the appellant to have a VA psychiatric examination to determine the correct diagnosis of any psychiatric disorder and the etiology thereof.  The examination should not be accomplished by the examiner who examined the appellant in December 2010.  If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to military service to include a stressor related to "fear of hostile military or terrorist activity" based on her Persian Gulf service.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843- 39,852 (codified at 38 C.F.R. § 3.304(f)(3).  If it is determined that the appellant now suffers from PTSD, or has suffered from PTSD at some point during this appeal, and that the stressors that produced this condition was the reported in service sexual assault and/or exposure to persons who were wounded or deceased, the examiner should state this in his or her analysis.  The examiner should also address whether the substance abuse constitutes a behavior change indicative of personal assault in service.  

If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner should reconcile that finding with the diagnoses of record and proffer an opinion [more than likely, less than likely, or as likely as not] as to whether any disorder began in or is related to the appellant's military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include the information requested above, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should conduct any additional development deemed warranted and readjudicate the issue noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided an SSOC regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The RO/AMC must ensure that it provides to the appellant in the SSOC the additional criteria used in determining whether service connection may be granted for PTSD and what will be accepted as a stressful event or stressor.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


